          Case 1:17-cr-00712-AJN Document 83
                                          84 Filed 04/08/21
                                                   04/12/21 Page 1 of 1




                                            April 8, 2021


VIA ECF
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                              


Re:    United States v. Marino Acosta
       17 Cr. 712 (AJN)


Dear Judge Nathan,

        We understand that the Court appointed Annalisa Miron from Federal Defenders to
represent Mr. Marino Acosta for his compassionate release petition on March 12, 2021. See Dkt.
No. 82. Unfortunately, Ms. Miron has left our office and the Court Order did not come to our
attention until yesterday.

       We have found a pro bono law firm that is willing to take the case. Therefore, we seek
an extension of the Court’s deadline, so that the law firm can become acquainted with the case
and Mr. Acosta and make any filings it deems appropriate. SO ORDERED.

       Thank you for your consideration.
                                                                       
Respectfully submitted,

/s/
Sylvie Levine
Assistant Federal Defender

cc:    Michael McGinnis
       Assistant United States Attorney
